Title: To Thomas Jefferson from Washington Boyd, 6 November 1806
From: Boyd, Washington
To: Jefferson, Thomas


                        
                            Nov. the 6. 1806.
                        
                        Recd. of Thomas Jefferson President of the United States thirty two dollars for licence to use in Washington City. one Charriot, two Phaetons and one gigg untill the first day of August. 1807.
                        
                            
                        Washington Boyd
                     
                     treasur. of W. City
                        
                    